Title: George Washington to Alexander Hamilton, Thomas Jefferson, Henry Knox, and Edmund Randolph, 24 February 1793
From: Washington, George
To: Hamilton, Alexander,Jefferson, Thomas,Knox, Henry,Randolph, Edmund


United States 24 Feb: 1793.
The President of the United States requests the attendance of the  at Nine o’Clock tomorrow morning; at the President’s house, on the subject of the note sent to the  on the 17~. inst: and that the  will bring with him such remarks as he may have committed to writing in pursuance of said note.
At the same time the President will lay before the Heads of the Departments & the Attorney General some communications which he has just received from General Hull.
Ge Washington
